Title: From James Madison to John Milledge, 2 March 1809
From: Madison, James
To: Milledge, John


Sir,
City of Washington March 2nd. 1809
I beg leave through you to inform the honorable Senate of the U, States, that I propose to take the Oath which the Constitution prescribes to the President of the U, States, before he enters on the execution of his office, on Saturday the 4h. Inst. at 12 O’Clock, in the chamber of the He. of Representatives. I have the honor to be, with the greatest respect Sir, yr. most Obed. & most humble Servt.
James Madison
